     Case 1:19-cr-00162-TH Document 27 Filed 03/25/21 Page 1 of 2 PageID #: 93




                             UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
V.                                                 §    CASE NO. 1:19CR162
                                                   §
VIDAL JARA, JR.,                                   §

        ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
                    ON DEFENDANT’S GUILTY PLEA

        The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

for administration of a guilty plea under Rules 11 and 32 of the Federal Rules of Criminal Procedure.

Judge Giblin conducted a hearing in the form and manner prescribed by Federal Rule of Criminal

Procedure 11 and issued his Findings of Fact and Recommendation on Guilty Plea Before the United

States Magistrate Judge [Clerk’s Doc. #26]. The magistrate judge recommended that the Court accept

the defendant’s guilty plea and conditionally accept the plea agreement. The magistrate judge also

recommended that the Court accept the defendant’s guilty plea. He further recommended that the Court

finally adjudge the defendant as guilty on Counts Two and Three of the Indictment filed against the

defendant in this cause.

        The parties have not objected to the magistrate judge’s findings. The Court ORDERS that the

Findings of Fact and Recommendation on Guilty Plea [Clerk’s Doc. #26] of the United States Magistrate




                                                 -1-
   Case 1:19-cr-00162-TH Document 27 Filed 03/25/21 Page 2 of 2 PageID #: 94




Judge are ADOPTED.           The Court defers acceptance of the plea agreement and plea agreement

addendum until after review of the presentence report.

          It is further ORDERED that, in accordance with the defendant’s guilty plea and the magistrate

jud ge’s findings and recommendation, the defendant, Vidal Jara Jr., is hereby adjudged as guilty on

Counts Two and Three of the Indictment charging violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. §

924(c).


                         SIGNED this the 25 day of March, 2021.




                                                         ____________________________
                                                         Thad Heartfield
                                                         United States District Judge




                                                  -2-
